UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2241



THOMAS LAMONT SAXON,

                                              Plaintiff - Appellant,

          versus


DONNA E. SHALALA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-896-PJM)


Submitted:   February 28, 2001             Decided:   April 24, 2001


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Bell, C. Vaughn Adams, BELL & ADAMS, Washington, D.C.,
for Appellant. Lynne A. Battaglia, United States Attorney, Allen
F. Loucks, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Lamont Saxon appeals the district court’s order grant-

ing summary judgment to the Defendant in his employment discrim-

ination action.   Regarding Saxon’s claims on appeal that the dis-

trict court erred by denying his claims of discrimination for the

1996 and 1998 positions and that an employee wrongfully interfered

with the administrative processing of his informal discrimination

complaint, we affirm on the reasonsing of the district court.   See

Saxon v. Shalala, No. CA-00-896-PJM (D. Md. filed Aug. 23, 2000;

entered Aug. 25, 2000).

     Saxon’s remaining claim, that the district court erred by

failing to hold a hearing on Defendant’s motion for summary judg-

ment, also fails.    Cray Communications Inc. v. Novatel Computer

Sys., Inc., 33 F.3d 390, 396 (4th Cir. 1994) (holding that district

court does not need to hold a hearing on a summary judgment mo-

tion).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2